 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MEJONAH POLLARD,                              No. 2:17-cv-1788-KJN
12                       Plaintiff,
13            v.                                       ORDER
14       COMMISSIONER OF SOCIAL
         SECURITY,
15
                         Defendant.
16

17

18           Plaintiff Mejonah Pollard seeks judicial review of a final decision by the Commissioner of
19   Social Security (“Commissioner”) denying plaintiff’s claim for Disability Insurance Benefits
20   (“DIB”) and Supplemental Security Income (“SSI”) under the Social Security Act (“Act”).1
21   Plaintiff filed a motion for summary judgment, which the Commissioner opposed by filing a
22   cross-motion for summary judgment, and plaintiff replied. (ECF Nos. 16, 25, 26.) For the
23   reasons discussed below, the court denies plaintiff’s motion for summary judgment and
24   AFFIRMS the Commissioner’s final decision.
25   ////
26
     1
27    This action was referred to the undersigned pursuant to Local Rule 302(c)(15), and both parties
     voluntarily consented to proceed before a United States Magistrate Judge for all purposes. (ECF
28   Nos. 7, 13.)
                                                      1
 1   I.     BACKGROUND

 2          Plaintiff has a history of filing for disability. In 2009, plaintiff was deemed eligible for

 3   disability benefits under Listing 112.05, based on a finding that she had a qualifying intellectual

 4   disorder as a child under 18. (AT 22.)

 5          When plaintiff reached the age of 18, her eligibility for benefits was re-determined under

 6   the rules for adult disability. Pollard v. Comm’r of Soc. Sec., No. 2:14-CV-0563-WBS-CMK,

 7   2015 WL 5255401, at *1 (E.D. Cal. Sept. 9, 2015). An administrative law judge (“ALJ”) issued a

 8   decision on September 28, 2012 (“2012 decision”), which the Commissioner adopted,

 9   determining that plaintiff was not disabled. Id. At step three, the ALJ concluded that plaintiff did

10   not have an impairment or combination of impairments that meets of medically equals an

11   impairment listed in the regulations.2 Id.

12   ////

13
     2
      A parallel five-step sequential evaluation governs eligibility for both DIB and SSI benefits. See
14
     20 C.F.R. §§ 404.1520, 404.1571-76, 416.920 & 416.971-76; Bowen v. Yuckert, 482 U.S. 137,
15   140-42 (1987). The following summarizes the sequential evaluation:

16          Step one: Is the claimant engaging in substantial gainful activity? If so, the
            claimant is found not disabled. If not, proceed to step two.
17
            Step two: Does the claimant have a “severe” impairment? If so, proceed to step
18
            three. If not, then a finding of not disabled is appropriate.
19
            Step three: Does the claimant’s impairment or combination of impairments meet or
20          equal an impairment listed in 20 C.F.R., Pt. 404, Subpt. P, App. 1? If so, the
            claimant is automatically determined disabled. If not, proceed to step four.
21

22          Step four: Is the claimant capable of performing her past relevant work? If so, the
            claimant is not disabled. If not, proceed to step five.
23
            Step five: Does the claimant have the residual functional capacity to perform any
24          other work? If so, the claimant is not disabled. If not, the claimant is disabled.
25   Lester v. Chater, 81 F.3d 821, 828 n.5 (9th Cir. 1995).
26
            The claimant bears the burden of proof in the first four steps of the sequential evaluation
27   process. Bowen, 482 U.S. at 146 n.5. The Commissioner bears the burden if the sequential
     evaluation process proceeds to step five. Id.
28
                                                        2
 1          On February 26, 2014, plaintiff challenged the 2012 decision, asserting that she remained

 2   disabled due to a disqualifying intellectual disorder. Id. at *2. The Eastern District of California

 3   upheld the Commissioner’s decision, holding that “[g]iven plaintiff’s [2010] full scale IQ score of

 4   73 [from consultative examining psychologist David Richwerger, Ph.D.], the ALJ correctly

 5   concluded that Listing 12.05 does not apply.” Id. at *3. The Ninth Circuit subsequently affirmed

 6   the Commissioner’s decision on April 19, 2017, holding that

 7                  The ALJ did not err in finding, at step three of the sequential
                    evaluation process, that Pollard’s impairment of borderline
 8                  intellectual functioning did not meet Listing 12.05C or 12.05D
                    because an examining psychologist’s report and test results showed
 9                  that Pollard’s IQ score was above the range set forth in those adult
                    listings.
10

11   Pollard v. Berryhill, 688 F. App’x 422 (9th Cir. 2017).

12          In the meantime, on January 29, 2014, plaintiff filed new applications for DIB and SSI

13   benefits, which precipitated this action. (AT 229-39.) After these applications were denied

14   initially and on reconsideration, an ALJ conducted a hearing. (AT 40-71.) Thereafter, the ALJ

15   issued a decision on March 2, 2016 (“2016 decision”), which the Commissioner adopted,

16   determining that plaintiff had not been under a disability as defined in the Act from January 28,

17   2014, through the date of the decision. (AT 22-35.) At step three, the ALJ determined that

18   plaintiff did not have an impairment or combination of impairments that meets or medically

19   equals an impairment listed in the regulations. (AT 26.) Specifically, the ALJ concluded that

20   plaintiff did not meet the requirements for Listing 12.05C or 12.05D because she does not have a
21   valid verbal, performance, or full scale IQ score of 60 through 70. (AT 27.)

22   II.    ISSUES PRESENTED

23          Plaintiff’s sole contention on appeal is that the ALJ erred at step three, when she

24   concluded in the 2016 decision that plaintiff did not meeting Listing 12.05C or 12.05D. (ECF

25   No. 16.)

26   III.   LEGAL STANDARD
27          The court reviews the Commissioner’s decision to determine whether (1) it is based on

28   proper legal standards pursuant to 42 U.S.C. § 405(g), and (2) substantial evidence in the record
                                                        3
 1   as a whole supports it. Tackett v. Apfel, 180 F.3d 1094, 1097 (9th Cir. 1999). Substantial

 2   evidence is more than a mere scintilla, but less than a preponderance. Connett v. Barnhart, 340

 3   F.3d 871, 873 (9th Cir. 2003) (citation omitted). It means “such relevant evidence as a reasonable

 4   mind might accept as adequate to support a conclusion.” Orn v. Astrue, 495 F.3d 625, 630 (9th

 5   Cir. 2007), quoting Burch v. Barnhart, 400 F.3d 676, 679 (9th Cir. 2005). “The ALJ is

 6   responsible for determining credibility, resolving conflicts in medical testimony, and resolving

 7   ambiguities.” Edlund v. Massanari, 253 F.3d 1152, 1156 (9th Cir. 2001) (citation omitted). “The

 8   court will uphold the ALJ’s conclusion when the evidence is susceptible to more than one rational

 9   interpretation.” Tommasetti v. Astrue, 533 F.3d 1035, 1038 (9th Cir. 2008).

10   IV.    DISCUSSION

11          In both the 2012 and 2016 decisions, the ALJ relied on the same 2010 IQ score from

12   consultative examining psychologist Dr. Richwerger. (See AT 30; Pollard, 2015 WL 5255401, at

13   *2.) When the ALJ issued the 2016 decision, the appeal of the 2012 decision was still pending.

14   However, as explained above, the Ninth Circuit has since affirmed the ALJ’s 2012 decision.

15          “The principles of res judicata apply to administrative decisions, although the doctrine is

16   applied less rigidly to administrative proceedings than to judicial proceedings. . . . The claimant,

17   in order to overcome the presumption of continuing nondisability arising from the first

18   administrative law judge’s findings of nondisability, must prove ‘changed circumstances’

19   indicating a greater disability.” Chavez v. Bowen, 844 F.2d 691, 693 (9th Cir. 1988).

20          Two similar doctrines—the law of the case doctrine and the rule of mandate—also apply
21   to a district court’s review of administrative decisions by the Commissioner of Social Security.

22                  The law of the case doctrine generally prohibits a court from
                    considering an issue that has already been decided by that same court
23                  or a higher court in the same case. Hall v. City of Los Angeles, 697
                    F.3d 1059, 1067 (9th Cir. 2012). The doctrine is concerned primarily
24                  with efficiency, and should not be applied when the evidence on
                    remand is substantially different, when the controlling law has
25                  changed, or when applying the doctrine would be unjust. See Merritt
                    v. Mackey, 932 F.2d 1317, 1320 (9th Cir. 1991).
26
                    [. . .]
27
                    “The rule of mandate is similar to, but broader than, the law of the
28                  case doctrine.” United States v. Cote, 51 F.3d 178, 181 (9th Cir.
                                                      4
 1                  1995). The rule provides that any “district court that has received the
                    mandate of an appellate court cannot vary or examine that mandate
 2                  for any purpose other than executing it.” Hall, 697 F.3d at 1067. The
                    district court may, however, “decide anything not foreclosed by the
 3                  mandate.” Id. But the district court commits “jurisdictional error” if
                    it takes actions that contradict the mandate.
 4

 5   Stacy v. Colvin, 825 F.3d 563, 567-68 (9th Cir. 2016).

 6          In the current challenge, plaintiff seeks to relitigate an issue the Ninth Circuit has

 7   resolved—that plaintiff’s 2010 full scale IQ score demonstrates that she does not meet Listing

 8   12.05C or 12.05D. (See ECF No. 16 at 5-10.) Specifically, plaintiff argues that the 2010 full

 9   scale IQ score included within it a Verbal Comprehension Index score of 70, which qualifies as a

10   valid verbal or full scale IQ of 60 through 70. (Id. 16 at 6.)

11          Even assuming that plaintiff’s interpretation of the evidence may be correct, this argument

12   is foreclosed because the Ninth Circuit has already determined that the Commissioner properly

13   found that plaintiff’s 2010 full scale IQ score of 73 disqualified her from Listing 12.05C or

14   12.05D. See Pollard, 688 F. App’x at 422. Under the principals or res judicata, law of the case,

15   and the rule of mandate, this court may not reconsider this issue. While the 2016 decision is

16   based upon different applications for disability than the 2012 decision, each decision is based

17   upon the same essential body of evidence. Indeed, the 2010 full scale IQ score was central to

18   each decision and to each challenge brought by plaintiff. Thus, to review the interpretation of this

19   score would be to review a matter the Ninth Circuit has already conclusively decided.

20          Moreover, the only new evidence that plaintiff points to in this matter is a report by Janice

21   Nakagawa, Ph.D. who reviewed plaintiff’s psychological consultative evaluations and opined that

22   plaintiff’s 2007 and 2010 IQ scores are “not qualitatively different from each other” and

23   essentially describe the same individual. (AT 753.) However, this new opinion does not qualify

24   as a new IQ score, nor does it transmute plaintiff’s 2010 full scale IQ score of 73 into a lower

25   score within the necessary range of 60 to 70. Furthermore, as the Ninth Circuit explained, “[t]he

26   Commissioner was not required to consider [the] examining psychologist’s [2007] report and IQ

27   test results obtained when Pollard was age fourteen.” Pollard, 688 F. App’x at 422 (citing 20

28   C.F.R. pt. 404, subpt. P, app. 1, § 112.00D10; Hiler v. Astrue, 687 F.3d 1208, 1212 (9th Cir.
                                                        5
 1   2012)).

 2             Therefore, the ALJ did not err at step three in the 2016 decision because her determination

 3   is based upon the same interpretation of the same evidence that the Ninth Circuit has upheld, and

 4   the administrative record does not include substantially different evidence or changed

 5   circumstances to undermine a finding of continuing nondisability.

 6   V.        CONCLUSION

 7             Accordingly, IT IS HEREBY ORDERED that:

 8             1. Plaintiff’s motion for summary judgment (ECF No. 16) is DENIED.

 9             2. The Commissioner’s cross-motion for summary judgment (ECF No. 25) is

10                GRANTED.

11             3. The final decision of the Commissioner is AFFIRMED.

12             4. The Clerk of Court shall close this case.

13             IT IS SO ORDERED.

14   Dated: December 20, 2018

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                         6
